Citation Nr: 0000598	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, to include miliaria rubra and actinic keratosis.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty for training from June to 
December 1963 and on active duty from June 1964 to April 
1985.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development that included a VA 
dermatology examination.  The veteran was informed of the 
scheduled examination at his latest address of record but 
failed to report for the examination.  See 38 C.F.R. § 3.1(q) 
(1999).  The RO thereafter continued its previous denial of 
the claimed benefit.  

The veteran's representative obtained a new address for the 
veteran.  In a memorandum dated in September 1999, however, 
the representative reported that the veteran's wife had 
advised that the veteran's health had deteriorated to the 
point that he was unable to undergo a comprehensive VA 
examination, as requested in the May 1998 remand.  The 
representative therefore requested that the case be forwarded 
to the Board for disposition based on the evidence of record.  
See 38 C.F.R. § 3.655 (1999).  The Board will therefore 
proceed with final appellate consideration of this claim.  

The Board notes that service connection has been in effect 
for postoperative residuals of a cyst of the left face, near 
the lips, since separation and for seborrheic dermatitis of 
the left external ear since September 1990.  This decision 
does not affect those grants of service connection.  

In a decision dated in May 1998, the Board denied service 
connection for basal cell carcinoma on the left lateral neck.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  No competent evidence has been submitted relating any 
current skin disability, including miliaria rubra and actinic 
keratosis, to service or to any incident of service origin.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a chronic skin disorder, 
including miliaria rubra and actinic keratosis.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's entrance examination in June 1964 was 
pertinently negative for complaints or findings of any skin 
disorder.  His DD Form 214 for the period from February 1967 
to April 1970 shows that he had undergone chemical, 
biological, and radiological training.  

When seen in December 1967 at a service dispensary, it was 
reported that the veteran had a rash or urticaria that had 
started on his lower back and had spread throughout his trunk 
anteriorly and posteriorly.  The veteran reported that 
another person in his barracks had the same thing.  When seen 
in January 1968, several days later, it was reported that the 
rash that had started on his midback had now spread to his 
anterior chest, arms, and legs.  It was extremely pruritic.  
When seen in the dermatology clinic later the same day, the 
impression was early pityriasis rosea.  Pityriasis rosea is a 
common acute or subacute self-limited exanthematous disease 
of unknown etiology, the onset of which is marked by the 
presence of a solitary erythematous or salmon- or fawn-
colored herald plaque, most often seen on the trunk, arms, or 
thighs, followed by the development of papular or macular 
lesions, similar to but smaller than the initial lesion, 
which have vesicular borders subsequently that tend to peel 
and produce a scaly collarette.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1297 (28th ed. 1994).  

In December 1968, the veteran was seen in the emergency room 
of a service hospital for a rash on his back.  He was 
referred to the dermatology clinic where, the next day, 
miliaria "rubrae" on the back was assessed, which was 
treated primarily with Tetracycline.  Miliaria rubra is a 
condition resulting from obstruction to the ducts of the 
sweat glands, probably caused in part by prolonged maceration 
of the skin surface; the sweat escapes into the epidermis, 
producing pruritic erythematous papulovesicles.  The severity 
of the symptoms fluctuates with the heat load of the 
individual.  It is also called heat rash, lichen tropicus, 
and prickly heat.  Id., at 1043.  

In June 1971, the veteran underwent an orthopedic evaluation 
because of pain in his left ankle that had much increased 
during the previous 24 hours with discoloration of the 
Achilles area and the onset of numbness.  The orthopedist 
stated that there was an area of skin discoloration overlying 
the distal portion of the Achilles tendon.  The impression 
was possible old bruise versus questionable dermatosis.  

In September 1971, the veteran was evaluated in the 
dermatology clinic because the skin over the his painful left 
Achilles insertion had become blue and anesthetic in the 
previous weeks.  However, the examiner said that he was 
unable to help.  He indicated that by his tests, this area 
might be hypoesthetic but only minimally.  It certainly was 
not anesthetic.  There were no skin changes currently.  The 
examiner stated that "[e]ven Hansen's disease usually 
manifests some change [that is] visible grossly."  (Emphasis 
in original.)  The impression was that the veteran had no 
skin pathology.  

However, a small area of skin over the left Achilles tendon, 
where there was no boot contact, was excised later in 
September and submitted for pathological examination.  The 
microscopic diagnosis was chronic, nonspecific dermatitis, 
etiology not apparent.  

In March 1975, the veteran was seen at a service clinic with 
a history of seborrheic dermatitis now having a rash on his 
face.  He experienced flare-ups about once a month and almost 
always after shaving.  The rash was only on his face and did 
not itch.  On examination, there were hyperkeratotic patches 
on the left side of the face and brow with an erythematous 
base.  Severe scalp seborrhea with distribution restricted to 
hair-bearing areas was observed.  The assessment was 
seborrheic dermatitis.  A shampoo was prescribed.  

In July 1976, the veteran was seen at a service emergency 
room for possible urticaria of unknown etiology.  Treatment 
was with Benadryl and Hydrocortisone.  The affected area was 
on the bottom of the foot and was a little red but without 
warmth.  

On a periodic examination in March 1977, the veteran gave a 
history of occasional scalp and face eruption that cleared 
with use of a special shampoo.  However, a clinical 
examination revealed no skin abnormality.  

In June 1980, the veteran was seen at a service clinic for 
complaints of multiple small papulovesicular lesions of the 
arms, trunk, back, and legs that involved a great deal of 
itching.  Several small papulovesicular lesions on the arms, 
trunk, and back were observed.  The examiner felt that 
probably they were viral lesions.  Although it was also 
thought that they might be bites, the examiner doubted it.  

In April 1981, the veteran had a lipoma removed from his left 
upper back under local anesthesia.  

In September 1984, the veteran was seen at a troop medical 
clinic with a complaint of rash to the face of one day's 
duration.  He reported that he had had recurrent problems 
with patchy dry skin but had never had a rash like this.  The 
rash gave a burning sensation and was red over most of his 
face.  A rash of the face, to include the brows, cheeks, 
chin, neck and scalp was observed.  The rash was red, dry and 
scaly.  The assessment was that psoriasis and contact 
dermatitis had to be ruled out.  The veteran was referred for 
further evaluation.  

On examination the same day, a history of seborrheic 
dermatitis was noted.  The veteran's scalp was clear, and the 
rash was nonpruritic.  There were erythematous dry patches 
over the left cheek and also between the brows without 
evidence of systemic involvement.  The mouth and the eyes 
were clear.  Breathing was within normal limits.  The 
assessment was seborrheic dermatitis versus possible allergic 
contact dermatitis.  

On a medical history reported at the time of the veteran's 
retirement examination in January 1985, a history of skin 
disease consisting of rashes and fatty tumors was noted.  
However, the veteran's skin was normal on clinical 
examination.  

On a VA examination in July 1985, the veteran's skin was 
clear, except for an asymptomatic sebaceous cyst of the left 
cheek.  

The veteran was seen at a private clinic in May 1986 for 
unrelated complaints.  On examination, he was scratching 
himself continuously throughout the examination, and his skin 
showed a very faint erythematous rash noticed only in the 
back region.  The impression was nonspecific rash, possibly 
an allergic reaction to Motrin.  Subjectively, the veteran 
stated that beginning the day before, he had developed 
generalized body itching.  Although he took medication, gave 
himself several alcohol baths, and used over-the-counter 
creams, he continued to itch.  He was concerned that it might 
be related to his Motrin.  Benadryl was prescribed, and the 
veteran was given some Tranxene to be used as needed to 
control his anxiety related to the itching.  Frequent cold 
baths were also prescribed.  

When seen by a private physician in June 1988, the veteran 
had an erythematous, hyperkeratotic, thin papule measuring 5 
millimeters on the left lower extensor forearm area.  He had 
benign actinic elastotic changes, "also about the sun 
exposed skin in general."  The diagnoses included actinic 
keratosis of the left forearm.  A biopsy of the skin lesion 
at that time resulted in a final diagnosis of actinic 
keratosis of the left forearm.  A plastic surgery clinic note 
dated June 27, 1988, indicates that the veteran had actinic 
changes all over his body surface.  

An actinic keratosis is a sharply outlined, red or skin-
colored, flat or elevated, verrucous or keratotic growth, 
which may develop into a cutaneous horn, and may give rise to 
squamous cell carcinoma; it usually affects the middle-aged 
or elderly, especially those of fair complexion, and is 
caused by excessive exposure to the sun.  It is also called a 
solar keratosis and was formerly called keratoma senile and 
senile keratosis.  Id., at 879.  

In February 1991, the veteran underwent examination by VA.  A 
11/2-inch scar was noted over the lateral aspect of the left 
neck where a basal cell carcinoma was removed.  He also had a 
1-inch scar over the left cheek where a small cyst was 
removed and a 1-inch scar over the left upper chest where a 
small cyst was removed.  

The veteran was seen in May 1991 for treatment of a fungal 
infection of the back.  

When seen at a VA outpatient clinic in June 1991, it was 
reported that the veteran had a tinea versicolor rash on his 
back that appeared to be markedly improved.  

A dermatology consultation at a service facility in October 
1994 resulted in an assessment of seborrheic dermatitis.  A 
skin rash was present in the area of the veteran's face 
covered by his beard and was also present in his hair.  The 
lesions that were noted on the veteran's chest did not appear 
to be similar to lesions that he had on his face.  He also 
had a lesion on his umbilicus.  

On a VA skin examination on June 27, 1995, the veteran gave a 
history of a skin rash on the face, scalp, chin, and neck, 
but he had a skin rash only of the left external ear with 
scaling currently.  He also had three small raised areas of 
hyperkeratosis at the dorsum of the left hand.  The examiner 
indicated that he had reviewed the claims file.  Although the 
fact that the veteran was treated in service for a rash on 
the face, chest, chin, neck and scalp was noted, it was 
stated that currently there was no rash on the scalp or face 
but that there was some scaling on he left external ear.  
There was no rash on the chest, neck, chin, or face.  The 
diagnosis of actinic keratosis of the left forearm in June 
1988 was noted, but the examiner stated that currently the 
veteran had a small area of hyperkeratosis about three of 
them on the dorsum of the left hand which, according to the 
veteran's wife, had been there since service.  The examiner 
remarked, however, that on reviewing the claims file, there 
was no mention of this skin lesion on the left hand, although 
the veteran had a history of removal of the actinic keratosis 
of the left arm.  The diagnoses were history of seborrheic 
dermatitis with recurrence persisting at the left external 
ear, and history of skin lesion at the left hand, with the 
final evaluation to be done by the dermatology service.  

Thereafter, in June 1995, the veteran underwent a VA 
dermatology consultation.  The examination revealed an 
occasionally flaking scalp and left ear without other 
abnormal skin findings of premalignant lesions.  The 
assessment was very mild seborrheic dermatitis around the 
beard line, scalp and neck with other areas appearing very 
clear.  

Analysis

Although the record is replete with references to skin rashes 
in service, variously diagnosed, the grants of service 
connection following service cover those disabilities which 
are shown to exist currently.  The miliaria rubra (prickly 
heat) that was diagnosed in service is not shown currently 
and is, nearly by definition, an acute and transitory 
phenomenon that resolved, leaving no residual disability.  
See 38 C.F.R. § 3.303(b).  With respect to actinic keratosis, 
while it is clear that excessive exposure to the sun causes 
actinic keratosis, there is no showing that the veteran 
developed actinic keratosis due to exposure to the sun in 
service, nor is there any medical opinion relating any 
current skin disorder, including actinic keratosis, to 
service or to any incident of service origin.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Despite 
the numerous medical work-ups, including dermatology 
consultations, there is no medical opinion relating any 
current skin disorder, however classified, to service or to 
an incident of service origin, other than that for which 
service connection has already been granted.  In the absence 
of such medical opinion, the veteran's claim is not well 
grounded and must be denied.  

In so finding, the Board is cognizant of the fact that the 
veteran served in Vietnam during the Vietnam era.  However, 
his diagnosed skin disabilities are not entitled to 
presumptive service connection on an Agent Orange basis under 
current law.  See 38 U.S.C.A. § 1116(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.309(e) (1999).  A well-grounded claim 
for service connection for skin disability secondary to Agent 
Orange exposure is therefore required.  See Darby v. Brown, 
10 Vet. App. 243, 245-47 (1997).  

Although the veteran's claim has heretofore been treated as 
though it was well grounded, the law has evolved during the 
lengthy prosecution of the claim.  The retroactive 
application of a judicial decision issued during the course 
of an appeal to the veteran's case is not prohibited, even if 
the application of the judicial precedent would be less 
favorable to that veteran.  See Brewer v. West, 11 Vet. App. 
228, 234 (1998).  



ORDER

Service connection for a chronic skin disorder, to include 
miliaria rubra and actinic keratosis, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

